Citation Nr: 0503304	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for hiatal hernia, 
gastroesophageal reflux disease, and gastritis with a history 
of pyloric channel ulcer, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which denied the claim.

The record reflects that the veteran's Notice of Disagreement 
also addressed the denial of his claim of entitlement to a 
rating in excess of 10 percent for migraine headaches.  
However, by a February 2003 rating decision, the RO assigned 
a 30 percent rating for this disability, effective May 30, 
2001.  Thereafter, in a March 2003 statement, the veteran 
reported that he was satisfied with this rating, and did not 
want to continue with his appeal.  In short, he withdrew this 
appeal.  See 38 C.F.R. § 20.204.

The record also reflects that the veteran requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for June 2004.  However, he withdrew 
his hearing request prior to the scheduled hearing as he was 
out of the country and would not be able to attend.  See 
38 C.F.R. § 20.702(e).

For the reasons stated below, the Board concludes that 
additional development is necessary in the instant case.  
Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The Board acknowledges that the veteran underwent a VA 
arranged gastroenterological examination in November 2001 in 
conjunction with this case.  However, in a recent November 
2004 statement, the veteran's representative asserted that 
this examination was inadequate for rating purposes because 
it did not address each specific symptom listed for each 
condition.  Further, the representative asserted that the 
veteran's complaints of shoulder pain warranted a higher 
rating of 30 percent pursuant to the criteria found at 
38 C.F.R. § 4.114, Diagnostic Code 7346.  Nevertheless, the 
Board notes that it is not clear from the record whether the 
veteran's complaints of shoulder pain are due to the service-
connected gastrointestinal disorder.  In fact, the 
representative acknowledged in the November 2004 statement 
that the shoulder pain was not specifically linked to this 
disorder.  Thus, the Board is of the opinion that 
clarification is necessary to determine whether these 
symptoms are part of the service-connected disability that is 
the subject of this appeal.

In addition, the veteran argues that prior evidence 
established a documented history of ulcers, so a 30 percent 
rating for gastritis is warranted.  As he noted, a 30 percent 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7307 is 
warranted for gastritis manifested by multiple small eroded 
or ulcerated areas and symptoms.  However, while he may have 
had some ulcerated areas in the past, claims for increase 
require consideration of current manifestations of the 
disorder.  See Francisco v. Brown, 7 Vet. App. 55 (1994) 
(where an increase in disability rating is the issue, the 
present level of disability is the primary concern).

In this regard, the Board notes that the November 2001 
examination indicated that an upper GI x-ray could not be 
conducted at that time because the veteran lived 3 hours 
away, and returning in the morning after fasting would result 
in fluid build up which would make the x-rays useless.  
Because it has been 3 years since that examination, the 
veteran should be asked to provide the names and addresses of 
doctors who have treated him during this time frame, 
especially for any doctor or facility that has conducted any 
tests or studies of his upper gastrointestinal tract.

Consequently, the Board concludes that a remand is necessary 
in order for the veteran to undergo a new examination to 
address the current nature and severity of his service-
connected gastrointestinal disorder.  See 38 C.F.R. 
§ 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.)  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected hiatal hernia, 
gastroesophageal reflux disease, and 
gastritis since November 2001.  After 
securing any necessary release, the RO 
should obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current nature and 
severity of his service-connected hiatal 
hernia, gastroesophageal reflux disease, 
and gastritis.  The claims folder should 
be made available to the examiner for 
review before the examination.  Any tests 
or studies deemed necessary should be 
conducted, if possible.  

On examination, the examiner should 
indicate whether there are episodes of 
dysphagia, pyrosis, and regurgitation, 
and the frequency of such.  In addition, 
it is imperative that the examiner 
provide an opinion as to whether it is as 
likely as not (50 percent or greater 
likelihood) that the veteran's complaints 
of shoulder pain are attributable to the 
service-connected gastrointestinal 
disorder.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the February 2003 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




